Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered June 30, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant’s only contention on this appeal is that County Court abused its discretion in failing to grant him youthful offender status and in sentencing him to a prison term of of 2 Vs to 7 years. Despite defendant’s lack of a prior criminal record, we find no reason to disturb County Court’s refusal to grant defendant youthful offender status in light of the seriousness of the offense and evidence of other violent conduct by defendant (see, People v Barriera, 172 AD2d 319, lv denied 78 NY2d 961; People v Carter, 143 AD2d 925, lv denied 73 NY2d 853). As to the sentence imposed, although it is the harshest allowed for the crime to which defendant pleaded guilty, defendant’s plea was in satisfaction of a four-count indictment against him. In addition, the People agreed as part of the plea arrangement not to pursue other charges then pending against defendant. Finally, defendant pleaded guilty knowing that he could receive the sentence ultimately imposed. Under these circumstances, we find no basis for disturbing the sentence imposed by County Court (see, People v Rodriguez, 187 AD2d 752, lv denied 81 NY2d 793; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.